                Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 1 of 10 Page ID #:3430



                  1 Edward Gartenberg (State Bar No. 102693)
                  2 Milena Dolukhanyan (State Bar No. 303157)
                    GARTENBERG GELFAND HAYTON LLP
                  3 15260 Ventura Boulevard, Suite 1920
                  4 Sherman Oaks, California 91403
                    Telephone: (213) 542-2100
                  5 Facsimile: (213) 542-2101
                  6 egartenberg@ggbslaw.com
                    mdolukhanyan@gghslaw.com
                  7
                  8   Attorneys for Defendants
                      TWEED FINANCIAL SERVICES,
                  9   INC. and ROBERT RUSSEL
                 10   TWEED
 dz                                       UNITED STATES DISTRICT COURT
 0       "'0z    11
 ~
         >=
         <

::i:::   ."'
         0
                 12                      CENTRAL DISTRICT OF CALIFORNIA
         "'0
~
         0
         ...J
         <
         z       13   SECURITIES AND EXCHANGE                   Case No.: 2:17-cv-07251-FMO-E
         0
...:I    iii
JJ;l
     "'  w
                 14   COMMISSION,
"'
~ ."'
JJ;l
         "-
         0

         (!)
         z       15               Plaintiff,
                                                     DEFENDANTS TWEED
~
z        i5
         ::>
                                                     FINANCIAL SERVICES, INC. AND
s
         ...J
JJ;l     0
         ~       16                                  ROBERT RUSSEL TWEED'S
                           VS.
                                                     MOTION IN LIMINE NO. 5 TO
"'               17

                 18
                      TWEED FINANCIAL SERVICES, INC. EXCLUDE CHRISTIANNA WOOD
                      and ROBERT RUSSEL TWEED,       AS AN EXPERT IN THIS CASE;
                                                     DECLARATION OF EDWARD
                 19            Defendants.           GARTENBERG
                 20
                                                                Trial Date: November 26, 2019
                 21
                                                                Pretrial Conference Date/Motion in
                 22                                             Limine Hearing Date: Nov. 8, 2019
                                                                Time:       10:00 a.m.
                 23
                                                                Ctrm:       6D
                 24                                             Judge:      Hon. Fernando M. Olguin
                 25

                 26
                 27

                 28

                                                            1
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINE N0.5
                Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 2 of 10 Page ID #:3431



                  1   DEFENDANTS' MOTION IN LIMINE NO. 5 TO EXCLUDE PLAINTIFF'S
                  2       EXPERT, CHRISTIANNA WOOD, AS AN EXPERT IN THIS CASE
                  3         The parties hereby submit a Joint Memorandum of Points and Authorities
                  4   regarding Defendants, Tweed Financial Services, Inc. and Robert Russel Tweed's
                  5   ("Defendants") Motion in Limine No. 5 exclude Christianna Wood as an expert in
                  6   this matter because she is not qualified to testify as an expert on the matters she
                  7   purports to offer opinions on in this case. See Rule 702, Fed. R. Evid.; Daubert v.
                  8   Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d
                  9   469 (1993). See also, Rheinfrankv. Abbott Labs., Inc. (S.D. Ohio Oct. 2, 2015, No.
  P<             10   1:13-cv-144) 2015 U.S. Dist. LEXIS 191660, at *32-22.
 :::l
 z
 0
        I/)
        z        11         The SEC opposes Defendants' Motion in Limine No. 5 for all the reasons set
        0



~
        ;::

        "'."'
        0        12   forth in the memorandum of points and authorities.
        "'u
        0


~
..:I
IJ;l
        -'
        "'z
        0
        (ii
        I/)
                 13
        w
                 14   Dated: October 18, 2019          Respectfully submitted,
"'
        LL



~IJ;l   ."'
        0



i:Q
        (!)
        z
        c        15                                             GARTENBERG GELFAND HAYTON LLP
z       3
§       u
        '!!!     16                                       By: Edward Gartenberg
                                                                -E~
                                                                  dw~ar~d~G-ar~te_n_b_er_g~~~~~~


"'               17                                             Milena Dolukhanyan
                                                                Attorneys for Defendants
                 18                                             Tweed Financial Services, Inc. and
                                                                Robert Russel Tweed
                 19
                 20
                      Dated: October 18, 2019          Respectfully submitted,
                 21
                                                                Securities and Exchange Commission
                 22
                                                          By:    Lynn M. Dean
                 23                                             =L-ynn~-K1~.-D~e-an~~----~--------

                                                                Kathryn C. Wanner
                 24                                             Attorneys for Plaintiff SEC
                 25
                 26
                 27
                 28

                                                                 2
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINEN0.5
                Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 3 of 10 Page ID #:3432



                  1 DEFENDANTS' CONTENTIONS AND MEMORANDUM OF POINTS AND
                  2                                      AUTHORITIES
                  3         I.     INTRODUCTION
                  4         Defendants, Tweed Financial Services, Inc. and Robert Russel Tweed's
                  5   ("Defendants") Motion in Limine No. 5 seeks to exclude Plaintiffs expert
                  6   Christianna Wood, as an expert in this case. As set forth below, she is not
                  7   qualified to offer the opinions she purports to offer in this case, and she purports to
                  8 offer legal conclusions beyond her expertise. Ms. Wood's testimony should be
                  9   excluded accordingly.
                 10         II.    RELEVANT FACTS AND BACKGROUND
  ~
 z0 "'z          11         In this case, Plaintiffs expert Christianna Wood, has presented an expert

~
 s     0
       ;::
       <(
       a:
       0
       a..
       a:
       0
                 12   report purporting to provide an expert opinion concerning the action of the

~
       ()
       -'
       <(
       z         13   defendants as investment advisors. (See Exhibit B, Plaintiff Securities and
       0
..l    iii
ll:l
       ..."'0
       w         14   Exchange Commission's Rule 26(a)(2) Designation of Expert Witness, Report of
"'
~
ll:l
       a:
       a..
       (!)
       z         15   Christianna Wood.)
~      c:::i
       -'
ll:l   ()

                 16         Christianna Wood's own testimony and background demonstrate she is not
~
       ~




"'               17
                 18
                      qualified to testify regarding Defendants' actions as investment advisors.
                            Ms. Wood has never been registered as an investment adviser with the
                 19   Securities and Exchange Commission. (Exhibit C, Wood Testimony, 155:7-9)
                 20   When asked whether she was ever licensed as an investment adviser by any state,
                 21   she responded, "Well, I may have been in the '90s. Again. These - I took a
                 22   number of securities exams in the '90s." (Exhibit C, Wood Testimony, 155, 10-
                 23   14). She has not served as a regulator in the area for which she proposes to offer a
                 24   relevant expert opinion. She is not otherwise qualified by education or training to
                 25   offer a relevant expert opinion.
                 26   III
                 27   III
                 28   III

                                                                 3
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINE NO. 5
           Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 4 of 10 Page ID #:3433



             1         III.   PLAINTIFF'S EXPERT CHRISTIANNA WOOD SHOULD
             2                NOT BE PERMITTED TO TESTIFY AS PLAINTIFF'S
             3                EXPERT IN THIS CASE
             4         The issue is not whether Ms. Wood is qualified to be an expert as to some
             5   matters. The issue is whether or not she is qualified to offer relevant opinions here
             6   that she is offering. She is not.
             7         Her testimony should be excluded pursuant to Rule 702, Fed. R. Evid and
             8   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125
             9   L. Ed. 2d 469 (1993). See also, Rhein/rank v. Abbott Labs., Inc. (S.D.Ohio Oct. 2,
            10   2015, No. 1:13-cv-144)2015 U.S.Dist.LEXIS 191660, at *32-33. ("Defendants
~
z "'z
0           11   object to Dr. Buncher opining as to "industry standards" or "industry ethics."
     0

~ "'
  ;::
     <

~
     0
     Q.     12   ... Defendants argue these standards are nothing more than Dr. Buncher's say-so,
     "'0
~
     0
     -'
     <
     z      13   and the jury will be instructed by the Court as to Abbott's legal duties, which are
     0
     c;;
~
     "'w    14   relevant to the case. The Court agrees; Dr. Buncher will not be permitted to opine
"'
~
~
     "-
     0
     "'
     Q.
     (!)
     z      15   as to the industry standard or ethical duties owed by pharmaceutical companies. He
~    Ci
     ::J
     -'
     0
                 is not a regulatory expert, and, in addition, the standards to which Dr. Buncher
a           16
     ~




            17   refers are undefined and appear to be based on nothing more than personal
            18   opinion.")
            19         Moreover, Ms. Wood is offering legal conclusions beyond her expertise.
            20   See, Stambolian v. Novartis Pharms. Corp. (C.D.Cal. Dec. 6, 2013, No. CV 12-
            21   04378 BRO (FMOx)) 2013 U.S.Dist.LEXIS 173016, at *24 ("Defendant raises
            22   legitimate concerns about the risk of unfairly prejudicial or confusing testimony. It
            23   is not the role of Dr. Parisian to offer legal conclusions on any topic, including
            24   whether Defendant was in regulatory compliance with the FDA. See Fed. R. Evid.
            25   702, 104, 403. Further, Dr. Parisian is not permitted to testify to things outside of
            26   her expertise.").
            27          IV.   CONCLUSION
            28         For the reasons explained above, Defendants respectfully request that their

                                                       4
                 DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                 LIMINEN0.5
                  Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 5 of 10 Page ID #:3434



                    1   Motion in Limine No. 5 be granted.
                    2

                    3         SEC'S CONTENTIONS AND MEMORANDUM OF POINTS AND
                    4                                    AUTHORITIES
                    5   I.    INTRODUCTION
                    6         Defendants' in limine motion to exclude Christianna Wood from testifying as
                    7   an expert is predicated on a fundamental misreading of her experience, which is set
                    8   forth in detail in her initial expert report, and on the legal standard for permitting
                    9   expert testimony. The Securities and Exchange Commission opposes the motion.
                   10   II.   ARGUMENT
  ~
 z0 "'z            11         A.     Ms. Wood Is Qualified
         0

 ~
         ;::
         <

::i::: "'a.0       12         Defendants offer two facts in support of their argument that Christianna
       0

         "'
~
         0
         ..J
         <
         z         13   Wood is not qualified to offer expert testimony in this matter - Ms. Wood has
         0
..:I     ii)
iJ;l
         "'u..w    14   never been registered as an investment adviser with the SEC and she has not
"
~ "'a.
iJ;l
~
         0

         Cl
         z         15   served as a securities regulator. But neither of these are requirements for offering
ziJ;l    Ci
         :i
         ..J

                        expert testimony regarding the standard of care required of investment advisers. 1
         0


~
         ~         16

"                  17

                   18
                              The admissibility of expert testimony is governed by Rule 702 and Rule 403
                        of the Federal Rules of Evidence. To be admissible under Rule 702, the proposed
                   19   expert testimony must "help the trier of fact to understand the evidence or
                   20
                        1
                   21    Not all investment advisers are registered. Most small advisers (with Jess than
                        $25 mµI~on in Assets l}J!der Ma!!~~ment ("Ayfyi")) and miq-sizt:d ad~sers (with
                   22   $25 million to $100 million m AUM) are prohibited from reg1stenng w1th the SEC.
                        Instead, they are subject to state regulation "unless the state m whicli the adviser
                   23   has its principal office and place of business has not enacted a statute regulating
                        advisers." "Regulation offnvestment Advisers by the U .S. Securities and
                   24   Exchange Commission," March 2013. Pre~ared l1y Staff of the Investment Adviser
                        Regulat10n Office, Division oflnvestmenfManagement, U.S. Securities and
                   25   Exchange Commission ("SEC Staff Publication 2013") p. 9. Available at:
                        http://www.sec.gov/about/offices/oia/oia investmanJrp'iaze-042012.Qdf. In
                   26   addition, although many individuals who-are employed bY- advisory firms fall
                        within the defillition of"investment adviser," the SEC and state regulators
                   27   generally require only the advisory firm to register with the regulatory
                        authority. The advisory firm's registration covers the adviso!Y activities of its
                   28   employees that are undertaken on tlie fum's behalf. SEC Staff Publication 2013 at
                        p. 17.
                                                                  5
                        DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                        LIMINEN0.5
             Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 6 of 10 Page ID #:3435



               1   determine a fact in issue." Fed. R. Evid. 702(a). As the Supreme Court explained
               2   in Daubert v. Merrell Dow Pharms., Inc., Rule 702 requires that expert testimony
               3   or evidence be both relevant and reliable. 509 U.S. 579, 590-591 (1993) ("Daubert
               4   I"); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999). Thus, a
               5   testifying expert must have "specialized knowledge" that is sufficiently related to
               6   the issues and evidence before the trier of fact such that the witness's proposed
               7   testimony will be helpful to the trier of fact. See 3 Jack B. Weinstein and Margaret
               8   A. Berger, Weinstein's Federal Evidence, P 702[04][1][b] at 702-45.
               9         Here, Ms. Wood was retained by the SEC to provide testimony regarding the
              1o   role of an investment adviser in exercising its fiduciary duties, including duties of
 ~
z0    I/)
      z       11   care and loyalty and duty of disclosure; and to evaluate whether and to what extent
s
:t "'
      0
      ;::
      <
      0
      ll.     12   Defendants fulfilled their duties to the Athenian Fund and its investors in their
   "' 0


~
   u
      -'
      <
      z       13   disclosures to investors. Gartenberg Deel., Exh B, Wood Report at ,-r 2. Ms.
      0
.-l   c;;
~
                   Woods is more than qualified to provide such testimony based on her education
      I/)

~
      w
      LL
      0
              14
~     "'Cl
      ll.

~     z       15   and experience:
~     i5
      :::>
      -'

§     u
      ~       16         Ms. Wood has an MBA in Finance from New York University and a B.A. in
~
              17   Economics (cum laude) from Vassar College. Gartenberg Deel., Exh B, Wood
              18   Report at ,-r 14 and Appendix A (Ms. Wood's CV). She also holds the Chartered
              19   Financial Analyst ("CFA") and the Chartered Alternative Investments Analyst
              20   ("CAIA") designations. The CAIA Charter encompasses expertise in hedge funds,
              21   private equity, real estate and commodities. Id. To obtain a CFA designation, one
              22   must sit for a minimum of three years of examinations.
              23         Ms. Wood has 38 years of experience in the field of investment
              24   management. She has managed investment portfolios, hired and trained analysts
              25   and investment professionals, and managed several institutional equity portfolios,
              26   including managing the equity portfolio for the largest public pension plan in the
              27   U.S., the California Public Employees' Retirement System ("CalPERS") from
              28   2002 to 2008. Id. at ,-r 4 and Appendix A (Ms. Wood's CV). At CalPERS, Ms.

                                                              6
                   DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                   LIMINEN0.5
               Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 7 of 10 Page ID #:3436



                  1 Wood oversaw the external management of $50 billion, including over 50 external
                  2 managers. She was also "responsible for internal and external managers, hedge
                  3 fund strategies, and corporate governance strategies." Id. at ,-r 6.
                  4         Prior to joining CalPERS, Ms. Wood was an equity and bond portfolio
                  5 manager for over 22 years at three different firms in New Jersey, Illinois, and
                  6   Colorado. Id. at ,-r 7. At two of those firms, Ms. Wood was both partner and equity
                  7 holder and served on the firms' management committees. Id. Over 22 years, she
                  8 had more than 200 client relationships in various equity and bond strategies. Id.
                  9   She was personally responsible for thousands of institutional portfolio investment
                10    decisions over those 22 years as an analyst and portfolio manager and also as a
  j
 z0 "'z          11   manager of teams of analysts whose work product she supervised. Id.
 s "'
        0
        i=
        <(



~
        0
        0.      12          As an investment manager, Ms. Wood made "hundreds of presentations to
        "'
        0


~
...:I
IJ;l
        "
        ...J
        <(
        z
        0
        iii
                 13   all types of investment clients in the acquisition and retention of clients of asset
~    "'aw
        u.      14    management firms, and at CalPERS, she hired investment management firms. Id.
~    "' 0.
IJ;l
=:l
        (!)
        z       15    at ,-r 8. Ms. Wood has held numerous positions on boards of directors and advisory
z
IJ;l
        Ci
        ::J
        ...J

        ":!:    16    boards of investment managers and hedge fund managers. Id. at ,-r 9. She has been
~
~
                17    involved in the writing of over a dozen Private Placement Memoranda (PPMs) and
                18    has extensive expertise over two decades in the governance of hedge funds and
                 19   private funds, the standards for duty of care and loyalty to clients of private funds
                20    as well as the duty to inform investors of all relevant matters in a timely and
                21    transparent manner. Id. Since 2006, Ms. Wood has also been a member of Vassar
                22    College's Investment Committee and the College's Trustee Investor Responsibility
                23    Committee, where she is extensively involved in the selection, due diligence, and
                24    interviewing of investment management firms. Id. at ,-r 11.
                25          As to Defendants' contention that Ms. Wood was not a registered investment
                26    adviser, while such registration is not required in order for her to qualify as an
                27    expert in the investment advisory field, Ms. Wood was an equity partner at both
                28    Denver Investment Advisors and the Burridge Group. Id. at Appendix A (Ms.

                                                                 7
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINE NO. 5
              Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 8 of 10 Page ID #:3437



                 1   Wood's CV). At the time she was a partner, both of these firms were Registered
                2    Investment Advisors. Id. Ms. Wood was listed as an associated person in the SEC
                3    filings on Form ADV for both firms. Moreover, as noted above, Ms. Wood is a
                4    CF A. Id. Registered Investment Adviser exams are waived for those with a CFA,
                5    because the CF A designation involves a much higher level of training and
                6    examination. https ://www.cfainstitute.org/-/media/documents/factsheet/rpr-
                7    factsheet.ashx [PDF from 2016] ("Charterholders receive a waiver from the
                8    Uniform Investment Adviser Examination (series 65) from all the states requiring a
                9    licensing exam for investment advisers and investment adviser representatives.");
               10    https://www.cfainstitute.org/en/membership/benefits/waivers ("Some states require
 j
 z "'z
 0             11    the Series 65 exam for investment advisers and investment adviser representatives.
   0

 ~
       ;:::
       <
       0::

=c:
       0
       a.
       0::
               12    CF A charter holders are exempt from this exam.")
       0


~
       0
       -'
       <
       z       13          Accordingly, Ms. Wood possesses "specialized knowledge" of the
       0
..:I   iii
~
(,!)   "'0
       w
       11.     14    investment advisory field, and is qualified to offer expert testimony regarding the
~
       0::
       a.
~
l:Q
       (!)
       z
       Ci
               15    role of an investment adviser in exercising its fiduciary duties, including the duties
z      :>
       -'

§
(,!)
       0
       ~       16    of care and loyalty and duty of disclosure.
               17          B.     Ms. Wood's Opinion Will Be Helpful to the Jury
                18         In additional to being qualified to opine about the standards applicable to
                19   investment advisers, Ms. Wood's proposed testimony is relevant and reliable, and
               20    will be helpful to the jury. The SEC has alleged that Defendants violated Section
               21    206(4) of the Advisers Act and Rule 206(4)-8 thereunder. Dkt. No. 31      at~~   9, 88-
               22    101. Section 206(4) prohibits investment advisers from, directly or indirectly,
               23    engaging in any act, practice or course of business that is fraudulent, deceptive, or
               24    manipulative. Rule 206(4)-8(a) defines such prohibited conduct to include: (1)
               25    making false or misleading statements or otherwise defrauding investors or
               26    prospective investors in pooled investment vehicles; or (2) engaging in fraudulent,
               27    deceptive, or manipulative conduct with respect to any investor or prospective
               28    investor in a pooled investment vehicle. See Prohibition ofFraud by Advisers to

                                                                8
                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                     LIMINEN0.5
              Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 9 of 10 Page ID #:3438



                 1   Certain Pooled Investment Vehicles, Advisers Act Release No. 2628 (Aug. 3,
                 2   2007). Scienter is not required for violations of Section 206(4) and Rule 206(4)-8;
                 3   rather, a showing of negligence is sufficient. Id. at 12-13 ("We believe use of a
                 4   negligence standard also is appropriate as a method reasonably designed to prevent
                 5   fraud."); SEC v. Steadman, 967 F.2d 636, at 647 (D.C. Cir. 1992) (scienter not
                 6   required under Section 206(4)).
                 7          As set forth in her expert report, Ms. Wood is prepared to offer opinions
                 8   regarding the role of investments advisers, the regulations and industry guidance
                 9   that apply to investment advisers, and the duty of care advisers owe to their clients.
                10   See, generally, Gartenberg Deel. Ex. B, at ,-i,-i 36-52. Her testimony is grounded in
  ~
 z0 "'z         11   her professional experience and her familiarity with the regulatory scheme that
        0

 ~
        i=
        <(
        a:
~
        0
        0..
        a:
                12   governs investment advisers, including industry guidance regarding "best
        0



~
        0
        -'
        <(
        z       13   practices." She is prepared to opine about how a prudent and reasonable
        0
        (ii
~
t.!:)   "'
        w
        u..     14   investment adviser in Defendants' position, presented with the information
        0
        a:
~       0..

~       Cl
        z       15   available to Defendants, would be expected to behave. Such testimony will assist
~       0
        ::J
        -'
        0

s
t.!:)
        ~       16   the trier of fact in determining whether Defendants met the standard of care or
                17   were negligent in the performance of their responsibilities as investment advisers,
                18   the question at the heart of this litigation. Such testimony will be helpful to the
                19   jury and is therefore relevant and admissible. Fed. R. Evid. 702 and 403.
               20    III.   CONCLUSION
               21           Ms. Wood clearly possesses "specialized knowledge" of the investment
               22    advisory field. In addition, her knowledge and opinions are sufficiently related to
               23    the issues and evidence before the jury such that her proposed testimony will be
               24    helpful to the jury. See 3 Jack B. Weinstein and Margaret A. Berger, Weinstein's
               25    Federal Evidence, P 702[04][1][b] at 702-45. Accordingly, the SEC respectfully
               26    III
               27    III
               28    III

                                                                9
                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                     LIMINEN0.5
               Case 2:17-cv-07251-FMO-E Document 72 Filed 10/18/19 Page 10 of 10 Page ID #:3439



                  1   urges the Court to deny Defendants' motion in limine number 4 and permit Ms.
                  2   Wood to testify.
                  3
                  4 Dated: October 18, 2019           Respectfully submitted,
                  5                                         GARTENBERG GELFAND HAYTON LLP
                  6                                     By: Edward Gartenberg
                                                                      _____________
                                                            =E~d-w-ru-·d~G=-art_e_n~b-e-rg


                  7                                         Milena Dolukhanyan
                                                            Attorneys for Defendants
                  8                                         Tweed Financial Services, Inc. and
                                                            Robert Russel Tweed
                  9
                 10
 ~                    Dated: October 18, 2019         Respectfully submitted,
 z
 0
       (/)
       z         11
       0

 ~
       ;::
       <                                                    Securities and Exchange Commission
~
       "'a.0     12
       "'0                                              By: Lynn M. Dean
~
       0
       -'
       <         13
                                                            ~
                                                            L-ynn--~_________________
                                                                   M~.~D~e-a_n



       z
       0
..:l
µ:i
       (ii
       (/)
                                                            Kathryn C. Wanner
~
       w
       u..
       0
                 14                                         Attorneys for Plaintiff SEC
~      "'a.
µ:i
l:Q
       (!)
       z
       c:i
                 15
z
µ:i    -'


s
       0
       ;!;       16
~
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

                                                             10
                      DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED'S MOTION IN
                                                      LIMINEN0.5
